Dismissed and Memorandum Opinion filed September 25, 2008







Dismissed
and Memorandum Opinion filed September 25, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00242-CV
____________
 
BRANDE BINGHAM, Appellant
 
V.
 
MBNA AMERICA, Et. Al., Appellees
 
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 886538
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed November 16, 2007.  The clerk=s record was filed on April 18,
2008.  No reporter=s record was taken.  No brief was filed.
On July
24, 2008, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before August 25, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




On
September 10, 2008, appellant filed a motion to dismiss the appeal.  We grant
appellant=s motion.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 25, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.